DETAILED ACTION
Claims 1-9 are allowed.
This office action is responsive to the amendment filed on 04/27/22.  As directed by the amendment: claims 1-7 have been amended; no claims have been cancelled; and claims 8-9 have been added.  Thus, claims 1-9 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
	The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a resistance spot welding method including the steps of holding, joining in which each of the electrodes includes an electrode tip portion configured to hold each of the metal plates being provided with a projection portion and a plurality of recess portions, the plurality of the recess portions are independent of one another and provided in the electrode tip portion in a dispersed manner, the projection portion is a region other than regions where the recess portions are provided, and is configured to be equipped with a continuous surface that continues in regions among the plurality of the recess portions without being divided by the recess portions, and the projection portion contacts with a film present on surfaces of he metal plate materials in holding a plurality of metal plate materials superimposed on one another along a plate thickness direction of the metal plate materials by the electrodes as recited in Claim 1.
          The closest prior art references of record is Miyamoto (JP 2007301606).  While Miyamoto does disclose that the resistance spot welding method for joining a galvanized steel sheet 1 and an aluminum alloy material 2 (para. [0019]-[0021], FIGS. 2A-2D).  The galvanized layer 1P and the oxide film 2C exist between the galvanized steel sheet 1 and the aluminum alloy material 2.   Thus, the projection portion of the electrode for resistance spot welding does not contact with the galvanized layer 1P and the oxide film 2C, as illustrated in FIG. 4.   Additionally, modifying Miyamoto to include a film on the surfaces of the metal plate materials would render the invention inoperable for its intended purpose as the citation explicitly teaches a film material being included between the sheet materials.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claim 1, and since the prior art of record does not teach and render obvious of having the aforementioned limitations, thus claim 1 reads over the prior art of record and is considered to have allowable subject matter.

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ISKRA whose telephone number is (313) 446-4866.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761